Order, Supreme Court, New York County (Diane Lebedeff, J.), entered on or about March 4, 1997, which, in an action to recover a brokerage commission, denied plaintiff’s motion for summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff failed to establish that it produced a buyer ready, willing and able to purchase the property at the terms set *397forth by defendants-sellers. The correspondence between, and conduct of, the parties to the transaction clearly demonstrate that they were not in agreement as to the closing date, the clause entitling defendants to terminate the contract unconditionally, and the date when defendants would vacate the premises. Therefore, plaintiff was not entitled to its commission (see, Rusciano Realty Servs. v Griffler, 62 NY2d 696). Moreover, plaintiff failed to establish that defendants wrongfully or arbitrarily prevented completion of the deal (Heelan Realty & Dev. Corp. v Skyview Meadows Dev. Corp., 204 AD2d 601). Concur—Rosenberger, J. P., Wallach, Nardelli, Williams and Colabella, JJ.